DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
This Office action is considered fully responsive to the amendments filed May 18, 2022.
The previous objection to the instant specification is withdrawn in light of Applicant’s amendment.
Response to Arguments
Applicant's arguments filed May 18, 2022 have been fully considered but they are not persuasive.
Applicant argues the prior art does not teach amended claim 8  and that Intel describes the UE can monitory either a distributed CRB search space or a localized CRB search space (pages 13-14, Remarks).
Examiner respectfully disagrees.  Firstly, at para. 0040 of Intel, it is mentioned that the UE can monitor both distributed CRB search spaces and localized CRB search spaces.  Furthermore, below is a mapping of the prior art to amended claim 8:
As to claim 8, INTEL discloses a network device (para. 0040, UE), the network device comprising: at least one processor (para. 0067, processor(s)); a memory storing instructions executable by the at least one processor, wherein the instructions, when executed by the at least one processor, instruct the at least one processor (para. 0114-0115, memory and processor executing programs) to: determine search spaces of at least two downlink control channels (para. 0040, UE monitors search spaces for common B-PDCCH and UE-specific B-PDCCH), wherein determining the search spaces of the at least two downlink control channels comprises: determining a first search space of a first downlink control channel (para. 0040, common B-PDCCH with a distributed CRB allocation); and determining a second search space of a second downlink control channel (para. 0040, UE-specific B-PDCCH with a localized CRB allocation); 
separately determine, in the search spaces, resources occupied by the at least two downlink control channels (para. 0040, distributed and localized CRB allocation), wherein resources scheduled by the at least two downlink control channels belong to one carrier (para. 0040, the distributed CRB allocation and the localized CRB allocation can be transmitted in one subframe i.e. one carrier); para. 0016, alternatively CoMP reads on one carrier), 
and wherein separately determining the resources occupied by the at least two downlink control channels comprises: determining, in the first search space, a first resource occupied by the first downlink control channel (para. 0040, common B-PDCCH with a distributed CRB allocation; para. 0021, Control Resource Block (CRB) can include a predefined number of subcarriers, and a predefined, semi-statically configured, or dynamically configured number of symbols); and determining, in the second search space, a second resource occupied by the second downlink control channel (para. 0040, UE-specific B-PDCCH with a localized CRB allocation, para. 0021, Control Resource Block (CRB) can include a predefined number of subcarriers, and a predefined, semi-statically configured, or dynamically configured number of symbols); 
and obtain the at least two downlink control channels by using the resources (para. 0040, monitoring search spaces, determining B-PDCCHs after monitoring), wherein obtaining the at least two downlink control channels by using the resources comprises: obtaining the first downlink control channel by using the first resource (para. 0040, the UE can monitor distributed CRB search spaces [para. 0021, Control Resource Block (CRB) can include a predefined number of subcarriers, and a predefined, semi-statically configured, or dynamically configured number of symbols] in a given subframe. For example, a common B-PDCCH with a distributed CRB allocation can be transmitted in one or more subframes); and obtaining the second downlink control channel by using the second resource (para. 0040, the UE can monitor localized CRB search spaces in a given subframe. For example, a UE- specific B-PDCCH with a localized CRB allocation [para. 0021, Control Resource Block (CRB) can include a predefined number of subcarriers, and a predefined, semi-statically configured, or dynamically configured number of symbols] can be transmitted in one or more subframes).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017039737 A1 to INTEL [provided by Applicant].

As to claim 8, INTEL discloses a network device (para. 0040, UE), the network device comprising: at least one processor (para. 0067, processor(s)); a memory storing instructions executable by the at least one processor, wherein the instructions, when executed by the at least one processor, instruct the at least one processor (para. 0114-0115, memory and processor executing programs) to: determine search spaces of at least two downlink control channels (para. 0040, UE monitors search spaces for common B-PDCCH and UE-specific B-PDCCH), wherein determining the search spaces of the at least two downlink control channels comprises: determining a first search space of a first downlink control channel (para. 0040, common B-PDCCH with a distributed CRB allocation); and determining a second search space of a second downlink control channel (para. 0040, UE-specific B-PDCCH with a localized CRB allocation); 
separately determine, in the search spaces, resources occupied by the at least two downlink control channels (para. 0040, distributed and localized CRB allocation), wherein resources scheduled by the at least two downlink control channels belong to one carrier (para. 0040, the distributed CRB allocation and the localized CRB allocation can be transmitted in one subframe i.e. one carrier); para. 0016, alternatively CoMP reads on one carrier), 
and wherein separately determining the resources occupied by the at least two downlink control channels comprises: determining, in the first search space, a first resource occupied by the first downlink control channel (para. 0040, common B-PDCCH with a distributed CRB allocation; para. 0021, Control Resource Block (CRB) can include a predefined number of subcarriers, and a predefined, semi-statically configured, or dynamically configured number of symbols); and determining, in the second search space, a second resource occupied by the second downlink control channel (para. 0040, UE-specific B-PDCCH with a localized CRB allocation, para. 0021, Control Resource Block (CRB) can include a predefined number of subcarriers, and a predefined, semi-statically configured, or dynamically configured number of symbols); 
and obtain the at least two downlink control channels by using the resources (para. 0040, monitoring search spaces, determining B-PDCCHs after monitoring), wherein obtaining the at least two downlink control channels by using the resources comprises: obtaining the first downlink control channel by using the first resource (para. 0040, the UE can monitor distributed CRB search spaces [para. 0021, Control Resource Block (CRB) can include a predefined number of subcarriers, and a predefined, semi-statically configured, or dynamically configured number of symbols] in a given subframe. For example, a common B-PDCCH with a distributed CRB allocation can be transmitted in one or more subframes); and obtaining the second downlink control channel by using the second resource (para. 0040, the UE can monitor localized CRB search spaces in a given subframe. For example, a UE- specific B-PDCCH with a localized CRB allocation [para. 0021, Control Resource Block (CRB) can include a predefined number of subcarriers, and a predefined, semi-statically configured, or dynamically configured number of symbols] can be transmitted in one or more subframes).

As to claim 9, INTEL further discloses the network device according to claim 8, wherein the search spaces of the at least two downlink control channels are the same (fig. 4, UE-specific and common search spaces have same CRB set size), and wherein when determining the search spaces of the at least two downlink control channels, the instructions further instruct the at least one processor to: determine the search spaces of the at least two downlink control channels based on a first parameter, wherein the first parameter comprises at least one of a quantity of control channel elements (CCEs) (para. 0041, A B-PDCCH candidate in a search space can be determined by two components - a CRB set and a control channel element (CCE) set within the CRB set), an identifier of a first time element, or a candidate location of a downlink control channel (para. 0050, the UE can determine a beamformed physical downlink control channel (B- PDCCH) search space, wherein the B-PDCCH search space is a set of B-PDCCH candidate locations); and wherein quantities of CCEs of the search spaces of the at least two downlink control channels are the same (fig. 4, 16/14/32 CCEs in both UE-specific and common search spaces); or wherein identifiers of first time elements of the at least two downlink control channels are determined based on subcarrier spacings of the resources occupied by the at least two downlink control channels; or wherein identifiers of first time elements of the at least two downlink control channels are determined based on identifiers of time elements, corresponding to the first time elements of the at least two downlink control channels, among time elements corresponding to a preset subcarrier spacing; or wherein candidate locations of the at least two downlink control channels are different (fig. 6, 620, set of candidate B-PDCCH locations, i.e. plural locations implies they are different), and wherein the candidate locations of the at least two downlink control channels are determined based on a second parameter, wherein the second parameter comprises at least one of a device type, a device identifier (para. 0089, DL control region of subframe), or an aggregation level.

As to claim 10, INTEL further discloses the network device according to claim 8, wherein the search spaces of the at least two downlink control channels are different (para. 0040, UE monitors search spaces for common B-PDCCH and UE-specific B-PDCCH; fig. 4, different CRB set size in CRBs between spaces), and wherein when determining the search spaces of the at least two downlink control channels, the instructions further instruct the at least one processor to: separately determine resources occupied by the search spaces of the at least two downlink control channels, wherein the resources occupied by the search spaces of the at least two downlink control channels are different, and wherein the resource comprises a frequency domain resource or a time domain resource (para. 0040, In one configuration, the UE can monitor both distributed CRB search spaces and localized CRB search spaces in a given subframe. For example, a common B-PDCCH with a distributed CRB allocation can be transmitted in one or more subframes, and a UE- specific B-PDCCH with an either a distributed CRB allocation or a localized CRB allocation can be transmitted in one or more subframes; fig. 1, subframe has time and frequency, note different CRBs); and separately determine the search spaces of the at least two downlink control channels based on the resources (para. 0041,  A B-PDCCH candidate in a search space can be determined by two components - a CRB set and a control channel element (CCE) set within the CRB set).

As to claim 11, INTEL further discloses the network device according to claim 10, wherein when separately determining the resources occupied by the search spaces of the at least two downlink control channels, the instructions further instruct the at least one processor to: determine first resource configuration information (para. 0040, In one configuration, the UE can monitor both distributed CRB search spaces and localized CRB search spaces in a given subframe); and determine, based on the first resource configuration information, the resources occupied by the search spaces of the at least two downlink control channels (para. 0040, In one configuration, the UE can monitor both distributed CRB search spaces and localized CRB search spaces in a given subframe), wherein the first resource configuration information comprises information about resources occupied by control resource sets in which the search spaces of the at least two downlink control channels are located (para. 0026, multiple TPs can transmit physical layer downlink control information to the UE via one or more B-PDCCHs, and the downlink control information can be transmitted in the CRB set or in multiple CRB sets of a subframe), and wherein a quantity of the search spaces corresponding to the at least two downlink control channels is the same as a quantity of control resource sets (para. 0098-00100, B-DPCCH search spaces, one CRB set).

As to claim 12, INTEL further discloses the network device according to claim 10, wherein when separately determining the resources occupied by the search spaces of the at least two downlink control channels, the instructions further instruct the at least one processor to: determine second resource configuration information (para. 0040, In one configuration, the UE can monitor both distributed CRB search spaces and localized CRB search spaces in a given subframe; Note: the term second is arbitrary and any configuration reads upon it); and determine, based on the second resource configuration information, the resources occupied by the search spaces of the at least two downlink control channels (para. 0040, In one configuration, the UE can monitor both distributed CRB search spaces and localized CRB search spaces in a given subframe), wherein the second resource configuration information comprises at least one of information about resources occupied by at least two control resource sets in which the search spaces of the at least two downlink control channels are located (para. 0058, In one configuration, the B-PDCCH search space includes one or more distributed CRB sets or one or more localized CRB sets, and the distributed and localized CRB sets can change in every subframe, or the distributed and localized CRB sets can be the same for a certain time period (e.g., multiple subframes can include the same localized CRB sets or distributed CRB sets)), identifiers of the at least two control resource sets, or a first offset value, wherein the first offset value is determined based on the identifiers of the at least two control resource sets, and wherein the resources occupied by the at least two control resource sets overlap (para. 0058, “can be the same”).

As to claim 13, INTEL further discloses the network device according to claim 10, wherein when separately determining the resources occupied by the search spaces of the at least two downlink control channels, the instructions further instruct the at least one processor to: determine third resource configuration information  (para. 0040, In one configuration, the UE can monitor both distributed CRB search spaces and localized CRB search spaces in a given subframe; Note: the term third is arbitrary and any configuration reads upon it); and determine, based on the third resource configuration information, the resources occupied by the search spaces of the at least two downlink control channels (para. 0040, In one configuration, the UE can monitor both distributed CRB search spaces and localized CRB search spaces in a given subframe), wherein the third resource configuration information comprises at least one of information about resources occupied by control resource sets in which the search spaces of the at least two downlink control channels are located  (para. 0058, In one configuration, the B-PDCCH search space includes one or more distributed CRB sets or one or more localized CRB sets, and the distributed and localized CRB sets can change in every subframe, or the distributed and localized CRB sets can be the same for a certain time period (e.g., multiple subframes can include the same localized CRB sets or distributed CRB sets)), identifiers of the search spaces of the at least two downlink control channels, or a second offset value, wherein the second offset value is determined based on the identifiers of the search spaces of the at least two downlink control channels, and wherein the control resource sets in which the search spaces corresponding to the at least two downlink control channels are located are the same (para. 0058, “can be the same”).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120320838 A1 discloses if multiple PDCCH search spaces are defined in one carrier, available resources of the PDCCH search space corresponding to each carrier may be limited due to the limited PDCCH resources. As a result, the PDCCH allocation position may be limited or it may be impossible to perform PDCCH allocation (para. 0174).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463